DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
Reference number “202” (see Fig. 7) is not found in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seaberg, USPN 3,010,521.
As to claim 1, Seaberg shows a sprinkler (see Figs. 1-4), comprising: a body (10) defining: a passage (30, 31, 12) having an inlet (upper/inlet end of 30) configured to be fluidly coupled to a source of fire suppressant fluid, the passage extending along a longitudinal axis; and an outlet (lower/outlet end of 12) fluidly coupled to the passage; a button (35) positioned along the passage; a seal (O-ring 39) engaging the button and the body to fluidly seal the inlet from the outlet (as shown in Fig. 2); and a link and lever assembly (20, 22, 23) including: a first lever (20, at left of Figs, 2-4 ) and a second lever (20, at right of Figs. 2-4) engaging the button (proximate reference number 21, as shown in Fig. 2), the first lever and the second lever each including: a leg (at upper region of each lever) positioned near a base end of the lever and extending outward from the longitudinal axis, the leg defining an engagement surface (rounded outer edge of each leg which is located outward from the longitudinal axis, where the legs are in contact with the surface of the body defining the upper edge of slots 19, as shown in Fig. 2); a head (22) positioned near a tip end of the lever; and a main body (main body of each lever 20) 
As to claim 2, Seaberg shows the link and lever assembly received within a link aperture (19) defined by the body, wherein the link aperture includes an entry section (length(s) of aperture(s) 19 along an axis perpendicular to the longitudinal axis, defined generally between the pins 18, as shown in Figs. 2 and 3) sized to permit passage of the legs therethrough (aperture(s) 19 allow entry of the legs thereinto) and a holding section (solid bounding wall section(s) of the body transverse to the axis of the entry section) sized to prevent passage of the legs therethrough (the legs cannot pass through the bounding walls of the link aperture 19).

6.	Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franson et al., USPN 6,962,208.
	As to claim 12, Franson shows a sprinkler (see Figs. 1-17), comprising: a body (20) defining: a passage (26) having an inlet (28) configured to be fluidly coupled to a source of fire suppressant fluid, the passage extending along a longitudinal axis; an outlet (30) fluidly coupled to the passage; and a body engagement surface (24, 24’); a button (98) positioned along the passage and defining a button engagement surface (110); a seal (36) engaging the button (at 112 of button) and the body (at 29 of body) to fluidly seal the inlet from the outlet; and an activation 
	As to claim 13, at least one of the body engagement surface, the button engagement surface, the first engagement surface, or the second engagement surface of Franson are helical surfaces (the outer surface of 66 defines threads which are helical (see Fig. 2).

7.	Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oldham, US Patent Application Publication No. 2017/0319884.
	As to claim 18, Oldham shows a sprinkler (see Figs. 1-4) which is manufactured by providing a body (12 and 26) defining a passage extending along a longitudinal axis (X) between an inlet (16) and an outlet (downstream end of 26, proximate reference number 32); forming a link and lever assembly (78, 80, 82, 84) by coupling a pair of levers (80) to one another using a fusible link (84); inserting a seal (38) and a button (72) into the passage until the seal engages a seat of the body; inserting the link and lever assembly into the body until a button engagement surface (lower surface of 72, as shown in Fig. 1) of the button engages a first engagement surface .

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seaberg.
	As to claim 9, Seaberg shows all of the recited limitations as set forth in claim 1, however Seaberg is silent as to what type of material is used for forming the first and second levers.  Thus, the first and second levers being made from a polymeric material is not expressly disclosed by Seaberg.
	It should be noted that the term “polymeric material” encompasses a wide variety of materials, such as numerous known plastics, which were well-known to those of ordinary skill before the filing of the instant application.  It should also be noted that those of ordinary skill would readily recognize numerous benefits of using such known polymeric materials for forming parts of fire sprinkler devices, such as the fact that such materials are inexpensive and corrosion resistant.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form at least the first and second lever of the In re Leshin, 125 USPQ 416.

10.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Seaberg, in view of Hodgman, Jr., USPN 3,061,016.
	As to claims 4 and 5, Seaberg shows all of the recited limitations as set forth in claim 1, however the fusible link and the lever heads of Seaberg are not shown to include the recited limitations as set forth in claims 4 and 5.
	Hodgman shows a fusible link (see Figs. 1-3) which is designed to be used as a temperature-responsive link and lever assembly of a sprinkler, with the link and lever assembly including first (8) and second (9) levers, each comprising a head portion (end portions proximate where link portions 4 and 5 engage with the levers, as shown in Fig. 2), and a fusible link element (4, 5, 6) comprising a pair of plates (4, 5) coupled to one another (see again, Fig. 2), wherein each head defines a notch (no reference number, but clearly shown in Fig. 2) that receives one of the plates of the fusible link, wherein the notches face opposite directions (see again, Fig. 2), wherein each head includes a curved surface that extends outwardly from an axis defined between the levers as the curved surface approaches the tip end of the lever (see again, Fig. 2), and wherein each curved surface extends between the corresponding notch and the axis defined between the levers (see again, Fig. 2).  Hodgman expressly states that the disclosed link and lever assembly provides “superior efficiency as to both its holding and releasing function” .

Allowable Subject Matter
11.	Claims 3, 6-8, 10, 11, 14-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752